429 F.2d 214
139 U.S.App.D.C. 30
In the Matter of Newton Milby ELLIS, Appellant.In the Matter of James Edward COWARD, Appellant.In the Matter of Rufus JOHNSON, Appellant.
Nos. 23199, 23274, 23276.
United States Court of Appeals, District of Columbia Circuit.
Argued June 16, 1970.Decided June 29, 1970.

Mr. Lawrence H. Schwartz, Washington, D.C., entered an appearance and Mr. Gary T. Schwartz, Washington, D.C., was on the brief, for appellant in No. 23,199.
Mr. Lawrence H. Schwartz, Washington, D.C., with whom Mrs. Patricia M. Wald and Mr. Woodley B. Osborne, Washington, D.C., were on the brief, for appellant in No. 23,276.
Miss Marie S. Klooz, Washington, D.C., for appellant in No. 23,274.
Mr. David P. Sutton, Asst. Corporation Counsel for the District of Columbia, with whom Mr. Charles T. Duncan, Corporation Counsel at the time the brief was filed, Mr. Hubert B. Pair, Acting Corporation Counsel, and Mr. Richard W. Barton, Asst. Corporation Counsel, were on the brief, for appellee.  Mr. Leo N. Gorman, Asst. Corporation Counsel, entered an appearance for appellee in No. 23,274.  Mr. Lewis D. Clarke, Asst. Corporation Counsel, entered an appearance for appellee in No. 23,276.
Before TAMM and ROBB, Circuit Judges, and NICHOLS,1 Judge, United States Court of Claims.
PER CURIAM:


1
In proceedings in the juvenile court each of the appellants was held to be within the jurisdiction of that court on the basis of a finding that he had violated the criminal law.  D.C.Code 1967 11-1551(a)(1)(A).  The proceedings in the cases of Coward and Ellis were before the court without a jury.  In Johnson's case there was a trial by jury.  In each case counsel for the juvenile argued that the government was required to prove beyond a reasonable doubt that the juvenile had committed the criminal act alleged.  The court disagreed, holding that proof by a preponderance of the evidence was sufficient.  On appeal, the District of Columbia Court of Appeals affirmed.  In re Coward, 254 A.2d 730 (1969); In re Ellis, 253 A.2d 789 (1969); In re Johnson, 253 A.2d 462 (1969).  Because of the importance of the question presented we granted the appellant's petitions for allowance of an appeal.


2
On March 31, 1970, the Supreme Court of the United States held that the case against a juvenile must be proved beyond a reasonable doubt when he is charged with an act which would constitute a crime if committed by an adult.  In re Winship, 397 U.S. 358, 90 S.Ct. 1068, 25 L.Ed.2d 368 (1970).  Accordingly we hold that it was error for the juvenile court to find the appellants within its jurisdiction by a preponderance of the evidence; the correct standard was that of proof beyond a reasonable doubt.


3
We have carefully considered the other allegations of error made by the appellants Coward and Ellis but find them to be without merit.


4
Johnson's case, No. 23,276, is reversed and remanded for further proceedings not inconsistent with this opinion.  The cases of Coward and Ellis, Nos. 23,274 and 23,199, are remanded to the juvenile court for a determination by the judge, after reviewing the record in each case, as to whether the allegations of the government's petition were supported by proof beyond a reasonable doubt.  In the absence of findings that there was such proof the petitions will be dismissed.


5
So ordered.



1
 Sitting by designation pursuant to Title 28, U.S.Code, Section 293(a)